DETAILED ACTION
In view of the new rejections set forth below, this Office Action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a conductive adhesive layer comprising several listed components, each with an associated mass percentage. The scope of the claim is unclear because it is not clear if the sum of the mass percentages is 100% or not. Furthermore, the provided percentages cannot add up to 100%. In particular, the examiner notes the originally filed specification discloses at [0025] that the range for the silver copper powder is “between 48.6% and 68.3%” whereas claim 1 recites “between 48.6% and 6.83%”. Therefore, the claimed amount of silver copper powder appears to contain an inadvertent error. The examiner respectfully suggests claim 1 be amended to correct this error and also recite “wherein the sum of the mass percentages is 100%” to overcome the rejection. Dependent claims are rejected for the same reason.
Allowable Subject Matter
Claims 1-2 and 4-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Previously cited Tajima (US 2015/0305144) discloses a shield film for printed wiring boards [0001]. The film comprises a protective layer 211, a metal foil 214, an insulating layer 213, a metal thin film 212, and an electroconductive adhesive layer 215 [0100; Fig. 4]. The insulating layer can be polyimide [0060]. The metal thin film can be silver [0055]. The adhesive layer can comprise conductive films such as silver powder, silver-coated copper powder, and those having flake shapes [0069-0070]. Tajima broadly discloses epoxy-based adhesive resins can be used [0058; 0069]. The reference is silent with regard to a conductive adhesive comprising bisphenol A diglycidyl ether, bisphenol S diglycidyl ether, bisphenol F diglycidyl ether, polyamide, silver copper powder, and silver strips each in the narrow ranges of the present claims. Nothing of record teaches or suggests one of ordinary skill in the art would select all six of these components and further use them in relative amounts presently claimed.
Previously cited Halahmi (US 2009/0110843) discloses latent thermosetting ink formulations for ink jet applications comprising a phenolic resin, an amino resin, and a polyol [abstract]. The reference is silent with regard to a conductive adhesive layer or an electromagnetic shielding film. In fact, the reference does not disclose its compositions are necessarily adhesive and further teaches adhesion promoters can be added [0078]. While the reference broadly discloses “metallic pigments” can be used in its invention, the reference does not suggest conductivity, and instead states titanium dioxide (which is not conductive) is the preferred pigment [0037; 0039]. Therefore, one of ordinary skill in the art would not have looked to its teachings to modify Tajima’s electroconductive adhesive layer. Furthermore, although Halahmi discloses bisphenol A, bisphenol S, and bisphenol F were known polyols [0028; 0118], the reference does not appear to suggest the use of all three components together, and particularly not together in the amounts presently claimed. Additionally, the reference does not disclose the use of polyamide resins in its compositions. Therefore, one of ordinary skill in the art, upon reading the disclosures of Tajima and Halahmi would not arrive at an electromagnetic shielding film comprising, inter alia, a conductive adhesive layer as presently claimed.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments overcome the previous objections to the specification and the rejections under 35 USC 112. Upon further examination, the claims are rejected under 35 USC 112 for additional reasons as described above. Furthermore, upon further examination, the examiner withdraws previous rejections under 35 USC 103 over Tajima in view of Halahmi for the reasons stated above in the Allowable Subject Matter section. In the interest of compact prosecution, the examiner notes the withdrawn claims presently do not depend from or otherwise contain all of the same features as present claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (US 2016/0113162) discloses a cover film comprising a conductive adhesive layer 11, an electromagnetic shielding layer 12, and an insulating layer 13 [0025; Fig. 1]. The adhesive comprises epoxy resin and silver or silver copper powder [0028; 0035]. The EM shielding layer comprises metal [0034]. The insulating layer can be polyimide [0032]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787